10/06/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 20-0130



                                 DA 20-0130


IN RE THE MARRIAGE OF:

TARA BOZO,

                Petitioner and Appellee,
      vs.

IRA VASGAARD,

                Respondent and Appellant.


        ORDER GRANTING MOTION TO VOLUNTARILY DISMISS


      Upon request of Appellant to voluntarily dismiss pursuant to Mont. R. App.

P. 16(4) IT IS HEREBY ORDERED that the above captioned appeal is voluntarily

dismissed.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                         October 6 2020